IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-11-00303-CR

DANIEL SINGLETON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                            From the 220th District Court
                              Hamilton County, Texas
                              Trial Court No. CR-07617


                            MEMORANDUM OPINION


          Oran Daniel Singleton was convicted of possession of methamphetamine in an

amount of more than four grams but less than 200 grams. See TEX. HEALTH & SAFETY

CODE ANN. § 481.115(a), (d) (West 2010). He was sentenced to 20 years in prison. We

affirm.

          Singleton contends in one issue that the trial court erred when it refused to

disclose the informant's identity in open court and hold an in-camera hearing to

evaluate the informant's reliability. Singleton asserts that disclosure of the informant's
identity is necessary because there was a reasonable probability that the confidential

informant would be a material witness to his guilt or innocence.

        We review a trial court's denial of a motion to disclose a confidential informant

under an abuse of discretion standard. See Taylor v. State, 604 S.W.2d 175, 179 (Tex.

Crim. App. [Panel Op.] 1980); Sanchez v. State, 98 S.W.3d 349, 355 (Tex. App.—Houston

[1st Dist.] 2003, pet. ref’d). Generally, the State has a privilege to refuse to disclose the

identity of a confidential informant who has furnished information to a law

enforcement officer conducting an investigation. See TEX. R. EVID. 508(a). There are

three exceptions that may require the State to disclose the identity of the informant. See

TEX. R. EVID. 508(c)(1)-(3). Singleton relies on the second exception, which provides in

pertinent part:

        Testimony on Merits. If it appears from the evidence in the case or from
        other showing by a party that an informer may be able to give testimony
        necessary to a fair determination of … guilt or innocence in a criminal
        case, and the public entity invokes the privilege, the court shall give the
        public entity an opportunity to show in camera facts relevant to
        determining whether the informant can, in fact, supply that testimony.

TEX. R. EVID. 508(c)(2).

        The defendant bears the initial burden of showing that the confidential informant

may be able to give testimony necessary to a fair determination of the defendant's guilt

or innocence. Id. This initial burden has been described as a "plausible showing." Bodin

v. State, 807 S.W.2d 313, 318 (Tex. Crim. App. 1991). "Evidence from any source, but not

mere conjecture or speculation must be presented to make the required showing that
Singleton v. State                                                                     Page 2
the informant's identity must be disclosed." Id. If the defendant meets the burden of

making the preliminary showing, then the trial court is required to hold an in-camera

hearing. See Bailey v. State, 804 S.W.2d 226, 230 (Tex. App.—Amarillo 1991, no pet.).

The in-camera hearing provides the State the opportunity to show facts that rebut the

defendant's preliminary showing. Id.

        Whenever an informant is an eyewitness to an alleged offense, then that

informant can give testimony necessary to a fair determination of the issue of guilt or

innocence. Anderson v. State, 817 S.W.2d 69, 72 (Tex. Crim. App. 1991). However, when

the informant's information is used only to establish probable cause and the informant

was not a participant in the offense for which the defendant is charged, the identity of

the informant need not be disclosed because his testimony is not essential to a fair

determination of guilt. See Washington v. State, 902 S.W.2d 649, 656-57 (Tex. App.—

Houston [14th Dist.] 1995, pet. ref'd).

        Singleton argues on appeal that only the informants could place the drugs, the

buy money, and Singleton at the scene. Further, because one of the informants may

have been female, he argues that a single deputy acting alone could not properly search

two persons of differing gender.          He also argues that he could have attacked the

credibility of the female informant which would have cast doubt on Singleton’s guilt.

        These informants, however, could offer no testimony about the actual offense.

There is no evidence that the confidential informants participated in the offense for


Singleton v. State                                                                 Page 3
which Singleton was charged, that is, possession of methamphetamine, nor is there

evidence the informants were eyewitnesses to the search. The informants’ testimony

would only be relevant to the issue of probable cause, thus making it unnecessary for

the identity of the informants to be disclosed.           Washington, 902 S.W.2d at 657.

Consequently, the trial court did not abuse its discretion in refusing to hold an in-

camera hearing or to disclose the identity of the informants. Ford v. State, 179 S.W.3d
203, 210 (Tex. App.—Houston [14th Dist.] 1995, pet. ref'd). Singleton’s sole issue is

overruled.

        The trial court’s judgment is affirmed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 20, 2012
Do not publish
[CR25]




Singleton v. State                                                                 Page 4